ACCEPTED
                                                                                                                  01-14-00620-CR
                                                                                                        FIRST COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
                                                                                                             2/11/2015 8:32:37 PM
                                                                                                             CHRISTOPHER PRINE
                                                                                                                           CLERK

                                           NO. 01­14­00620­CR 
 
        STATE OF TEXAS                               §                  IN THE         FILED IN
                                                     §                          1st COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
        V.                                           §                  FIRST COURT 
                                                                                2/11/2015 8:32:37 PM
                                                     §           
                                                                                CHRISTOPHER A. PRINE
        BRODERICK RENALDA                            §                  OF APPEALS  Clerk
        FRENCH 
 
 
 
                    MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF 

     

    TO THE HONORABLE JUSTICES OF SAID COURT: 


              Now  comes  Broderick  Renalda  French,  Appellant  in  the  above  styled  and  numbered 

    cause,  and  moves  this  Court  to  grant  an  extension  of  time to file appellant's brief, pursuant to 

    Rule  38.6  of  the  Texas  Rules  of  Appellate  Procedure,  and  for  good  cause  shows  the 

    following: 

              1.      This case is on appeal from the 176th ​Judicial District Court of Harris 
                                                             ​


    County, Texas. 

              2.      The case below was styled the ​
                                                    STATE OF TEXAS vs. Broderick Renalda 

    French​
          , and numbered 1394253. 

              3.      Appellant was convicted of Robbery. 

              4.      Appellant  was  assessed  a  sentence  of  27 years  imprisonment  TDCJ­ID  on 

    July 15, 2014. 

              5.      Notice of appeal was given on July 15, 2014. 

              6.      The clerk's record was filed on September 2, 2014; the reporter's record was 

    filed on October 23, 2014. 

              7.      The appellate brief is presently due on January 14, 2015. 

              8.      Appellant requests an extension of time of 30 days from the present date, 
    i.e. March 13, 2015. 

             9.      One extension to file the brief have been received in this cause. 

             10.     Defendant is currently incarcerated. 

            11.      Appellant relies on the following facts as good cause for the requested 
    extension: 

            Counsel  for  Appellant  is  a  sole  practitioner  who must make appearances in county and 

    district court most every work day. 


            WHEREFORE,  PREMISES  CONSIDERED​
                                            ,  Appellant  prays  that  this  Court  grant 

    this  Motion  To  Extend  Time  to  File  Appellant's  Brief,   and  for  such  other  and further relief as 

    the Court may deem appropriate. 

 
                                             Respectfully submitted, 

                                             DAVID L. GARZA  

                                             102 S. LOCKWOOD 
                                             HOUSTON, TEXAS 77011  
                                             713/926­4604 
                                             713/926­0373 FAX 

                                        /s/ ​
                                    By: ​    DAVID L. GARZA                                             
                                    DAVID L. GARZA 
                                    STATE BAR NO.: 07731475
                                    david@dlgarza.com 
                                    Attorney for Broderick Renalda French 
                                                    
                                     
 
                                        CERTIFICATE OF SERVICE 
 
 
 
           This  is  to  certify  that  on  February  12,  2015,  a  true  and  correct  copy  of  the  above  and 

    foregoing  document  was  served  on  the  District  Attorney's  Office,  Harris  County,  1201 

    FRANKLIN, HOUSTON, TEXAS 77002, by hand delivery. 

 
 
                                    /s/ ​
                                        DAVID L. GARZA 
                                    DAVID L. GARZA